Wallin, J.
The facts necessary to a disposition of this case may be summarized as follows: The defendant, as sheriff, and under a valid execution against the plaintiff’s property, levied upon and took out of plaintiff’s store situated in the City of Fargo, certain personal property belonging to the plaintiff, of the value of $625, and consisting of a stock of millinery, etc. In due course of law, plaintiff demanded a return of the property from the defendant, claiming the same as property exempt from sale on legal process under Section 5128 of the Compiled Laws. The regularity of the levy and of the demand is not questioned. This action is brought to recover the value of the property. A jury trial was waived, and the court below found for the plaintiff, and entered judgment in her favor for the value of the merchandise, with interest added. Upon the record sent up, and under the assignments of error in this court, there is but a single question presented for our consideration, and that question arises wholly upon the sufficiency of the evidence to sustain the findings of fact. The defendant contends, and it is his sole contention here, that the evidence shows, and that the court below should have so found, that the plaintiff was at the time of the levy a nonresident of the state, and consequently was not entitled to the benefit of *312the exemption laws of the state. There was considerable evidence bearing upon the question of plaintiff’s legal residence, as well as'that of her husband; but to reproduce it, and comment upon it in this opinion, can serve no useful purpose in disposing of the case. After a very careful consideration of all the testimony offered in the case, we are clearly and unanimously of the opinion that the findings and judgment have ample support in the evidence. Finding no error upon the record, the judgment must be affirmed.
(60 N. W. Rep. 841.)
All concur.